ITEMID: 001-75952
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DIXON AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant is a British national who was born on 21 January 1949 and who lives in Liverpool. He is represented before the Court by Mr B. White, Warrington Community Law Centre. The United Kingdom Government (“the Government”) are represented by their Agent, Mr C. Whomersley, Foreign and Commonwealth Office.
The applicant was widowed on 12 April 1992. There were three children of the marriage, born on 10 February 1975, 14 March 1977 and 11 April 1980.
On 31 May 2000 the applicant applied for widows’ benefits. He was finally refused by the Appeal Tribunal on 6 July 2000.
The applicant is a British national who was born on 28 December 1945 and who lives in Leeds. He is represented before the Court by Ms J. Starling, T.V. Edwards solicitors, London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 27 June 1984. There was one child of the marriage, born on 1 July 1981.
On 1 February 2001 the applicant made an application for survivors’ benefits. He was informed by a letter dated 13 February 2001 that his claim had been refused.
The applicant is a British national who was born on 19 November 1944 and who lives in Wigan. He is not represented before the Court. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 12 November 1988. There was one child of the marriage, born on 7 December 1972.
On 9 May 2001 the applicant claimed widows’ benefits. His claim was disallowed on 25 May 2001. The applicant appealed and his appeal was refused on 27 September 2001.
The applicant is a British national who was born on 19 April 1949 and who lives in Colchester. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 28 August 1992. There were two children of the marriage, born on 20 January 1979 and 12 May 1980.
Shortly after his wife’s death, Mr Blackwell made a telephone enquiry to the Benefits Agency about survivors’ benefits, but was informed that such benefits were not available for men. On 13 October 2000 he made a formal application for survivors’ benefits. He was informed on 31 October 2000 that his claim had been refused.
The applicant is a British national who was born on 1 November 1953 and who lives in Stockport. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 30 September 1992. In May 2001 he claimed Bereavement Benefits from his local Benefits Agency. He was informed by a decision dated 25 May 2001 that there was no entitlement to Widowed Parents Allowance because he was no longer in receipt of child benefit, and by a decision dated 6 June 2001 that his claim for Bereavement Payment had been refused because his spouse had died before 9 April 2001, the date of the introduction of Bereavement Benefit.
The applicant is a British national who was born on 30 June 1944 and who lives in Bampton. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 18 November 1983. There were two children of the marriage, born on 14 October 1971 and 14 December 1977.
After his wife’s death, the applicant enquired about survivors’ benefits, and he was informed on 23 August 2000 that he was not entitled because he was a man. The applicant appealed and his appeal was finally refused on 25 January 2001.
The applicant is a British national who was born on 30 March 1944 and who lives in Blackburn. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 22 September 1983. There were two children of the marriage, born on 30 January 1965 and 1 February 1968.
After his wife’s death, the applicant enquired about survivors’ benefits, and he was informed that he was not entitled because he was a man. He made a formal application on 5 December 2000 which was refused on 8 December 2000.
The applicant is a British national who was born on 8 February 1950 and who lives in Loughton. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 3 October 1994. He made an application for survivors’ benefits on 6 July 2001, which was refused on 27 July 2001. At the time of his application to the Benefits Agency he was not in receipt of child benefit.
The applicant is a British national who was born on 30 August 1941 and who lives in London. He is represented before the Court by Royds RDW, solicitors practising in London. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 29 September 1985. He made an application for survivors’ benefits on 15 February 2002, which was refused on 20 February 2002. At the time of his application to the Benefits Agency he was not in receipt of child benefit.
The applicant is a British national who was born on 8 February 1945 and who lives in Ayrshire. He is not represented before the Court. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 26 August 1980. His youngest child was born on the same day.
Two weeks after his wife’s death the applicant claimed widows’ benefits and was refused. He made a second, formal application on 30 September 2002 which was finally refused on 26 June 2003.
The applicant is a British national who was born on 28 June 1940 and who lives in Bristol. He is represented before the Court by Mr N. Arnott, Avon and Bristol Law Centre. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 8 September 1974. There were two children of the family, born on 14 July 1970 and 23 October 1971.
A year after his wife’s death, and again in January 1976, the applicant enquired about survivors’ benefits and was told that such benefits were not available to men. He made a formal application on 5 March 2002 which was finally refused on 23 March 2003.
The applicant is a British national who was born on 28 November 1960 and who lives in Tredegar. He is represented before the Court by Mr W. Palmer, Speakeasy Advice Centre, Cardiff. The Government are again represented by Mr C. Whomersley.
The applicant was widowed on 14 March 1996. There were two children of the family, born on 28 October 1984 and 3 March 1987.
Shortly after his wife’s death the applicant enquired about survivors’ benefits and was told that such benefits were not available to men. He made a formal application on 30 May 2002 which was finally refused on 9 July 2003.
The domestic law relevant to these applications is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
